Citation Nr: 1020260	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  10-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for an anal fistula.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran served on active duty from November 1950 to 
August 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in April 2007 and 
September 2008 by the New Orleans, Louisiana Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's anal fistula is manifested by complaints of 
drainage occurring once or twice per year; but objective 
findings reflect normal sphincter control without fecal 
leakage, anal fissures, or anal fistulas.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected anal fistula have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 
(DCs) 7332, 7335 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete his claim.

The Board notes that for an increased-compensation claim, the 
Court previously held that section § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

The Vazquez case was recently partially vacated.  See 
Vazquez- Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009.).  The Federal Circuit held, "insofar as the notice 
described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."

In this case, notice letters sent to the Veteran in November 
2007 and February 2008 informed the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and of what parts of evidence and 
information VA expected him to provide.  These letters failed 
to specifically inform the Veteran of the need to submit 
medical or lay evidence demonstrating a worsening or increase 
in severity of his anal fistula disability.  However, in 
January 2009, the RO sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records or to provide a properly executed release so that VA 
could request the records for him.  The Veteran was also 
notified that he could submit evidence showing his service-
connected disability had increased in severity and was 
provided the applicable rating criteria.  The notifications 
meet all VCAA requirements and the requirements of the 
Vazquez case.  The January 2009 letter also provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Although the some of the information included in the January 
2009 letter was not provided prior to the initial 
adjudication of the claim, there was no prejudice due to the 
timing of the notice, because the Veteran was subsequently 
afforded an opportunity to submit evidence, and the claim was 
subsequently readjudicated in a December 2009 SOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006). 

The Board concludes that all appropriate assistance has been 
provided to the Veteran.  The record consists of the 
Veteran's service treatment records and VA outpatient 
treatment records.  The Veteran was provided a medical 
examination, most recently in October 2009.  

In a March 2010 statement, the Veteran's representative 
challenged the adequacy of the VA examination performed in 
August 2009, in part because the examiner was not a 
gastrointestinal specialist.  The Board finds that such 
challenge is without merit.  Simply because an examination is 
not conducted by a specialist does not render the opinion 
inadequate.  See generally 38 C.F.R. §§ 3.159(c)(4).  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  As described in detail below, the VA 
examiner reviewed the Veteran's past medical history, took a 
complete history of the Veteran from his daughter (as the 
Veteran was unable to provide a history due to dementia), and 
recorded the current objective findings.  The examination 
report appears to be complete, thorough and well reasoned.  
Moreover, VA outpatient treatment records reflect similar 
findings to those of the VA examiner's.  Thus, there is no 
basis for the Board to find that the VA examination report 
was inadequate for rating purposes.  A remand for further VA 
examination is not warranted.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  He was 
advised of his entitlement to testify before the RO and/or 
before the Board, but has not chosen to do so.  All available 
evidence pertinent to the claims has been obtained and there 
is sufficient medical evidence on file in order to make a 
decision.  There is no indication that there is additional 
evidence to obtain, or any additional notice that should be 
provided since there is a sufficient basis upon which to find 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998). 
  
Analysis 

The Veteran seeks an increased (compensable) rating for his 
service-connected anal fistula.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

The Veteran's service-connected anal fistula is currently 
rated as noncompensable, pursuant to 38 C.F.R. § 4.114, DC 
7335, 7332.  Diagnostic Code 7335 provides that fistula in 
ano be rated as impairment of sphincter control under DC 
7332, which provides a noncompensable (0 percent) evaluation 
for impairment of sphincter control that is healed or slight 
without leakage; a 10 percent rating for constant slight, or 
occasional moderate leakage; and a 30 percent rating for 
impairment of sphincter control characterized by occasional 
involuntary bowel movements, necessitating wearing a pad.  
See 38 C.F.R. § 4.114, DC 7335.

Service connection for fistula in ano was originally 
established by way of a January 1961 rating decision.  A 
noncompensable evaluation was assigned, pursuant to 38 C.F.R. 
§ 4.114, DC 7335, and effective from September 7, 1960.  

The Veteran filed a claim for an increased rating in June 
2007 and asserted that his anal fistula had worsened in 
severity.  The medical evidence in this claim consists 
entirely of VA treatment records, dated from April 2007 to 
May 2009, and a report from a VA compensation and pension 
(C&P) examination conducted in October 2009.  The VA 
outpatient treatment records are negative for any subjective 
complaints or objective findings related to the Veteran's 
anal fistula.  Of note, reports of gastrointestinal 
examinations in January 2008 and March 2008 were negative for 
diarrhea, constipation, melena, and hematochezia.  

The October 2009 C&P examination report shows that the 
examiner reviewed the Veteran's medical records and claims 
file.  The examiner noted that surgical repair of the fistula 
took place in 1955.  The examiner also noted that the Veteran 
was a poor historian and had a history of dementia.  He was 
disoriented to time and place, and was oriented to person 
only.  His daughter was present for the examination and was 
the sole provider of information.  

The Veteran's daughter, B. W., reported that the Veteran has 
been in constant and chronic pain in the site of his anus 
since 1952.  B. W. reported that she gave the Veteran (pain) 
medication for these symptoms.  B. W. denied any functional 
impairment with the anal fistula in regards to standing, but 
stated the Veteran was prevented from prolonged sitting or 
walking due to pain in the anus.  B. W. also reported that 
the Veteran was able to bathe and toilet himself although 
coaching was needed.  She noted that the Veteran has anal 
itching and peri-anal discharge of a mucoid-like substance, 
which occurred once or twice per year.  She denied diarrhea 
and swelling to the anus area.  She reported that the Veteran 
was not incontinent, did not have any hemorrhoids, and was 
not on any current treatment related to the anal fistula.  
She denied any further hospitalizations since 1955, and also 
denied any spinal cord injuries, prolapse, rectal bleeding, 
anal infections, prostatitis, fistula, and neoplasm to the 
rectal area.  She also reported that the Veteran was not 
followed by his primary care provider for the anal fistula.  

On physical examination, the Veteran was oriented to person 
only.  He was disoriented to place, situation, and time.  
Inspection of the Veteran's rectum revealed no evidence of 
fecal leakage.  There was no colostomy present.  The size of 
the lumen was intact within normal limits.  There were no 
signs of anemia.  The sphincter tone was intact and no rectal 
prolapse was noted.  There was no evidence of bleeding on the 
examiner's glove on examination.  There also were no external 
hemorrhoids, anal fissures, or anal fistulas noted on the 
current examination.  The diagnosis was post-anal fistula 
repair in 1952 with residuals being pain, per the report of 
the Veteran's daughter.

Considering the evidence of record, the Board finds that the 
criteria for the assignment of a compensable rating for the 
Veteran's anal fistula have not been met.  As noted, the 
current regulation provides that a minimal 10 percent 
evaluation is warranted where there is constant slight, or 
occasional moderate leakage.  The Board has considered the 
report of Veteran's daughter that the Veteran experiences 
peri-anal pain, itching, and a mucoid-like discharge once or 
twice per year.  However, the cumulative objective evidence 
does not support a finding of constant slight, or occasional 
moderate leakage.  Significantly, the treatment records 
contain absolutely no objective findings or subjective report 
of rectal leakage, fecal or otherwise.  Likewise, the recent 
examination report did not reflect objective evidence of 
infection or drainage (leakage) and the examiner noted that 
the Veteran's sphincter tone was intact.  The examiner also 
noted that there was no evidence of any current anal fissures 
or fistulas on examination.  Thus, there is no basis for a 
compensable rating under Diagnostic Codes 7332, 7335.  
Moreover, as the record contains no evidence of involuntary 
bowel movements necessitating the wearing of pads, or a 
complete loss of sphincter control, an even higher rating is 
not warranted under DC 7332.

In reaching this decision, the Board has placed greater 
weight on the objective findings as provided in the VA 
treatment records and the VA examiner's findings.  While the 
Board has not completely disregarded the history of symptoms, 
as reported by the Veteran's daughter at the recent 
examination, the Board notes that the Veteran is reportedly 
able to toilet and bathe himself.  Therefore, it would appear 
that his daughter would not be privy to witnessing most of 
the manifested symptoms of the anal fistula.  The Veteran's 
representative has even argued as much, and has suggested 
that the January 2009 VA examination was inadequate because 
the examiner relied upon "second-hand articulated signs and 
symptoms from the veteran's daughter, yet obviously without 
her being able to experience his suffering."  (See 
Representative's Statement dated in March 2010).  The Board 
tends to agree, but notes that the instant decision to deny a 
compensable rating is based primarily upon the objective 
clinical findings at the examination in question, and also 
the lack of findings (which would meet the criteria for a 
compensable rating) in the VA treatment records.  Based on 
the cumulative record, there is no basis for a compensable 
rating under Diagnostic Codes 7332, 7335.

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The 
Board has considered whether referral for an extraschedular 
evaluation is warranted in this case.  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected anal fistula.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disability (healed or slight anal fistula, without 
leakage) is specifically contemplated under the appropriate 
rating criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board notes that the evidence 
in this case does not demonstrate any of the factors provided 
in the "governing norms" such as frequent hospitalization or 
marked interference with employment due to the service-
connected anal fistula.  See 38 C.F.R. § 3.321(b)(1) (2009).  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.


ORDER

A compensable rating for service-connected anal fistula is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

In this case, the record contains competent evidence of a 
PTSD diagnosis that may be related to the Veteran's service.  
(See VA Mental Health Clinic psychiatry note, dated January 
12, 2007).  The note shows that the Veteran was diagnosed 
with PTSD based upon his report that he had to kill people 
during the Korean War.  

The Veteran was scheduled for a VA mental examination in 
March 2008 to determine if he met the criteria for a PTSD 
diagnosis in accordance with 38 C.F.R. § 4.125(a); but he 
failed to report as scheduled.  As a result, the RO 
adjudicated the claim based on the evidence of record and 
denied the claim.  

The Veteran's daughter has indicated that although the 
Veteran was scheduled for an examination in San Juan in March 
2008, he was living in Louisiana and had informed VA of this 
fact.  (See the Substantive Appeal, VA Form 9).  The Board is 
unable to determine from the evidentiary record, at which VA 
medical center the examination was scheduled to be held.  The 
email notification of the failure to report is from the 
Veterans Benefit Administration (VBA) located in San Juan, 
Puerto Rico.  However, evidence in the claims file shows that 
the Veteran was residing in Louisiana in March 2008.  Because 
there appears to be confusion as to whether the Veteran 
received notice of the VA examination (and that it was even 
possible for him to attend), it is the conclusion of the 
Board that a new VA examination should be scheduled so that 
any confusion may be alleviated.  

Regarding the required stressor element, the Veteran's 
daughter completed a VA Form 21-0781 (Statement in Support of 
Claim for Service Connection, dated in July 2007) on the 
Veteran's behalf, due to his difficulties with his memory.  
The Veteran's daughter also submitted a written statement 
further describing the Veteran's combat stressors, 
purportedly as they were related to her by the Veteran over 
the course of many years.  In brief review, the Veteran's 
stressors involved having to kill enemy combatants and seeing 
his fellow soldiers wounded and killed during the Korean War.  

Unfortunately, the RO was unable to submit the claim to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
for corroboration of the stressors due to the constraints of 
requesting information through the JSRRC.  See M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) 
(indicating that information in requests to JSRRC should 
include month and year during which the stressful event 
occurred and noting that JSRRC will research records dated 30 
days before and 30 days after).  The RO did, however, note 
that a search of internet resources shows that the 25th 
Armored Infantry Battalion was stationed in Korea.

Service treatment records reflect that the Veteran served 
with Company A, 24th Infantry Regiment and Company D, 94th 
Battalion.  The Veteran's service personnel records are 
unavailable and are fire-related.  However, the Veteran's DD 
214 shows that he served in the Army with the 25th Armored 
Infantry Battalion, Company B.  The DD 214 also indicates 
that the Veteran was awarded a Korean Service Medal (KSM), 
with three Bronze service stars.  His military specialty is 
listed as 4745, which is indicative of an automatic rifleman 
or Light Weapons Infantry.  See http://www.koreanwar-
educator.org/topics/p_mos.htm and also www.lex-
co.com/Departments/VeteransAffairs/.../VetNews200506.pdf.

The Board notes that based on the limited evidence that is 
available, the Veteran's reported stressful combat-related 
events could possibly be conceded under 38 U.S.C.A. § 1154(a) 
(West 2002).  That provision provides that due consideration 
shall be given to the places, types, and circumstances of a 
veteran's service as shown by his service records, official 
history of each organization in which he served, the 
veteran's medical records, and all pertinent lay and medical 
evidence.

The Board also notes that a determination that a Veteran 
engaged in combat with the enemy may be supported by any 
evidence which is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may 
be used to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a Veteran engaged 
in combat may include the Veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).  The United 
States Court of Appeals for Veterans Claims has held that 
receiving enemy fire or firing on an enemy can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).

At this junction however, the Board believes that another 
attempt should be made to allow the Veteran an opportunity to 
submit any additional and specific information in regards to 
his claimed stressors.

Finally, the Board notes that in a recent judicial precedent, 
the Court of Appeals for Veterans Claims has held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities reasonably raised 
by the Veteran or the evidentiary record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and other information of 
record).  The Veteran's treatment records reflect a diagnosis 
of chronic anxiety disorder.  A broader claim, to include 
additional psychiatric disabilities, will therefore need to 
be developed and adjudicated upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ must undertake full 
development of the appellant's claim for 
service connection for a psychiatric 
disability other than PTSD, beginning with 
issuance of proper VCAA notification, and 
including the rendering of any assistance 
to the appellant required by the VCAA.  

2.  Request the Veteran to further clarify 
the approximate dates, within a two month 
period, when he was stationed in Korea and 
engaged in combat, and to which particular 
unit(s) he was assigned.  Thereafter, the 
RO should undertake any additional 
verification efforts which are warranted.  
The RO should also review whether 
stressors may be conceded under 38 
U.S.C.A. § 1154(a) or § 1154(b).

3.  The Veteran should be scheduled for a 
VA psychiatric examination.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner should 
indicate whether the Veteran meets the 
criteria for a diagnosis of PTSD, and if 
so, what stressor supports the diagnosis.  
If the examiner finds that the Veteran 
does not meet the criteria for a diagnosis 
of PTSD, the examiner should specify the 
criteria for the diagnosis that are not 
met.  

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
active duty.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After undertaking any other 
development deemed warranted and ensuring 
that the aforementioned development has 
been completed, the claims should be 
readjudicated.  If the decision remains 
adverse to the Veteran, provide the 
Veteran and his representative with an 
SSOC and an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


